— Review by certiorari of a determination of the Water Power and Control Commission, Application No. 750, dated January 3, 1935. The petitioner, a public water company, applied to the Commission for the sinking of additional wells to enable it to supply water to its customers. Objections were filed by the city of New York and other applicants. The record indicates efforts generally by water companies on Long Island to secure new sources of supply. The Commission held that the plans proposed were not justified by public necessity, and were neither just nor equitable to other civil divisions, when consideration was given to the future necessities for sources of water in New York city and on Long Island. The petitioner urges that the determination of the Commission was capricious and arbitrary. The evidence justified the determination. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present —• Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.